898 So.2d 1289 (2005)
In re MEDICAL REVIEW PANEL PROCEEDINGS IN the MATTER OF Stephanie NOE.
No. 2005-C-0070.
Supreme Court of Louisiana.
April 8, 2005.
Granted; the court of appeal's ruling is vacated and the case is remanded to the court of appeal to reconsider the prescription *1290 issue (1) in light of this Court's recent decision in Carter v. Haygood, 892 So.2d 1261 (La.1/19/05) involving the application of the third category of contra non valentem, and (2) applying the correct date of March 27, 2002 as the date Ms. Noe visited Dr. Frank Wharton.